
	
		II
		112th CONGRESS
		1st Session
		S. 1518
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mr. Manchin (for
			 himself, Mr. Hoeven,
			 Mr. Kirk, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on the Budget
		
		A BILL
		To require a jobs score for each spending bill considered
		  in Congress.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jobs Score Act of
			 2011.
		2.Amendment to the
			 CBASection 402 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 653) is amended—
			(1)in paragraph (2),
			 by striking and;
			(2)in paragraph (3),
			 by striking the period and inserting ; and; and
			(3)by inserting
			 after paragraph (3) the following:
				
					(4)an estimate of
				the number of jobs which would be created, sustained, or lost in carrying out
				such bill or resolution in the fiscal year in which it is to become effective
				and in each of the 4 fiscal years following such fiscal year, together with the
				basis for each such
				estimate.
					.
			
